                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                  NO.   5:21-Gf2-\6-\V\
UNITED STATES OF AMERICA                      )
                                              )
             v.                               )      INFORMATION
                                              )
ALLAN DAVID REINEMUND                         )


      The United States charges that:

      On or about March 9, 2020, in the Eastern District of North Carolina, the

defendant, ALLAN DAVID REINEMUND, did falsely assume and pretend to be an ·

officer and employee acting under the authority of the United States and any

department, agency or officer thereof, to wit: a Homeland Security Investigations

Special Agent, and in such pretended character demanded special consideration from

a member of the North Carolina State Highway Patrol to decline issuing a citation

for speeding, a thing of value.

      All in violation of Title 18, United States Code, Section 912.




ROBERT J. HIGDON, JR.
United States Attorney



       ~4v---
B~ABR1.DIAZ
Assistant United States Attorney




        Case 5:21-cr-00015-M Document 15 Filed 01/12/21 Page 1 of 1
